      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 1 of 19
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION



ALISHA FULGHAM, INDIVIDUALY
and OBO J.C.F., A MINOR                                                               PLAINTIFF

v.                                                                        3:19-cv-61-CWR-FKB
                                                       CIVIL ACTION NO.: ________________


DON EVANS, DON EVANS, PLLC, BELINDA EVANS and
JOHN and JANE DOES PERSONS and
ENTITIES 1 through 10                                                           DEFENDANTS


                                       COMPLAINT
                                 (JURY TRIAL DEMANDED)

       Plaintiff Alisha Fulgham, Individually and on behalf of J.C.F., a minor, by and through

counsel, files this Complaint against Don Evans, Don Evans, PLLC, Belinda Evans and John

and Jane Does Persons and Entities 1 through 10, as follows:

       1.      Plaintiff Alisha Fulgham is an adult resident citizen of Hinds County,

Mississippi, residing at 30 Avery Circle, Jackson, Mississippi.

       2.      Plaintiff J.C.F is a minor child residing in Hinds County, Mississippi, who is

represented by Plaintiff Alisha Fulgham as his mother and next friend.

       3.      Defendant Don Evans, PLLC is a business entity (offering legal representation)

organized and existing under the laws of the State of Mississippi, which can be served

through its registered agent, Don Evans, at 500 East Capitol Street, Ste. 2, Jackson,

Mississippi. Defendant Don Evans, PLLC is sued in its capacity as generally set-forth herein,

as well as in its capacity of the Administrator of the ERISA plan referenced infra.

       4.      Defendant Don Evans is an adult resident citizen of the State of Mississippi who

can be served with process at his business address of 500 East Capitol Street, Ste. 2, Jackson,

Mississippi and/or where he otherwise may be found. At all times relevant to the allegations




                                              1 of 9
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 2 of 19



of the Complaint, Defendant Evans was the owner and principal of Defendant Don Evans,

PLLC, such that his individual conduct is imputed to his business entity, which is vicariously

liable for his (in)actions/conduct/(mis)(mal)feasance. Defendant Don Evans is sued in his

capacity as generally set-forth herein, as well as in his capacity of the Administrator of the

ERISA plan referenced infra. Defendants Don Evans and Don Evans, PLLC are collectively

referred to herein as the “Law Firm” and/or “Law Firm Defendants”.

       5.      Defendant Belinda Evans is an adult resident citizen of Madison County,

Mississippi, who can be served with process at her residence address of 589 Mannsdale

Road, Madison, Mississippi. At all times relevant to the allegations of the Complaint,

Defendant Belinda Evans was acting as the employee/agent/representative of Defendant

Don Evans, PLLC, such that her individual conduct is imputed to the business entity, which is

vicariously liable for her (in)actions/conduct/(mis)(mal)feasance.

       6.      Defendant John and Jane Does Persons and Entities 1-10 are persons or

business entities unknown to Plaintiff after reasonably diligent inquiry, who/which reside

in/exist under the laws of the State of Mississippi and were at all times acting as employees,

agents or representatives of the named Defendants as set-forth herein and who/which are

liable for the damages sustained by Plaintiff.

                                    JURISDICTION and VENUE

       7.      This Court has original jurisdiction under 28 U.S.C. § 1331, federal question,

under U.S.C. § 1132, ERISA § 502 (a)(1)(B), providing that a civil action may be brought by a

participant or beneficiary to recover benefits due under an employee welfare benefits plan



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 2 of 19
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 3 of 19



(defined under ERISA as “any plan, fund or program established or maintained by an

employer to the extent such a plan, fund or program was established or is maintained for the

purpose of providing for its participants or beneficiaries, through the purchase of insurance

or otherwise, . . . medical, surgical or hospital care or benefits . . . .”).

       8.      At all times pertinent to the allegations of the Complaint, the Defendant Law

Firm had an employee benefits plan (as defined by ERISA) (hereinafter “Plan”) in effect

through which its employees, as “Participants” (as defined by ERISA), were provided health

insurance (and the opportunity to secure health insurance for family members, i.e., plan

“Beneficiaries” (as defined by/within the scope of ERISA)).

       9.      At all times pertinent to the allegations of the Complaint, Plaintiff Fulgham was

a Participant in (and Plaintiff J.C.F was a beneficiary of) the Plan. In addition, at all times

pertinent to the allegations of the Complaint, Defendants Evans and Evans, PLLC were

aAdministrators of the Plan within the meaning of ERISA.

       10.     In addition, this Court has Federal Jurisdiction under the United States Tax

Code and its related provisions as pertain to the duties and penalties regarding payment of

federal withholding taxes.

       11.     Further, this Court has supplemental jurisdiction under 28 U.S.C. § 1367 in that

the Court has original jurisdiction and any State law claims are so related to the claims in the

original actions such that they form a part of the same case or controversy.

       12.     This Court has personal jurisdiction over the Defendants as they do business

in the State of Mississippi and committed torts and/or breached contracts in whole or in part



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 3 of 19
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 4 of 19



in the State of Mississippi. Defendants’ contacts with the State of Mississippi were at all

relevant times systematic and continuous such that the exercise of jurisdiction comports with

the notions of fair play and substantial justice.

       13.     Venue in this matter is proper under 28 U.S.C. § 1391, as a substantial part of

the events or omissions as alleged infra and giving rise to these claims occurred in the

Northern Division of the Southern District of Mississippi.

                                                FACTS

       14.     In May of 2004, Plaintiff Alisha Fulgham began work for Defendants Don Evans

and Don Evans , PLLC as a senior paralegal. Within a month, Plaintiff received a twenty-five

(25) percent raise. Over the years, the scope of Plaintiff’s job increased, involving both

paralegal and human resources related activities. In March of 2007, Defendants Don Evans

and Don Evans, PLLC promoted Plaintiff Fulgham to “Director of Human Resources”, adding

to (but not removing from) the scope of her job.

       15.     Between 2007 and the end of 2018, conditions at the law firm vacillated

between functional with relatively stable finances and workplace, to borderline insolvency

and a hostile work environment fueled by verbal abuse at the hands of the Law Firm

Defendants. Increasingly over the years, Plaintiff Evans and the other employees were

unable to count-on receiving their pay in a timely manner. Regardless, Plaintiff was the last

to receive her pay. This affected Plaintiff and her family, resulting in regular NSF charges

and an inability to meet their personal financial obligations.

       16.     During this same time period, Defendant Evans was becoming increasingly



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 4 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 5 of 19



abusive and erratic. Defendant Evans:

               a.      sexually harassed Law Firm employees, including Ashley Hughes,

                       referring to the size of her breasts and making sexually explicit

                       remarks inviting sexual contact. Ashley Hughes’ State Court Complaint

                       is attached hereto as Exhibit “1" and incorporated herein by reference

                       as-if set-forth herein in full in words and figures;

               b.      knowingly allowed at least one employee to use company time and

                       resources to purchases illegal narcotics, which were brought into the

                       office and supplied to individuals within the Law Firm;

               c.      requested staff members to look-up pornography for him on the

                       internet;

               d.      kept a loaded handgun in the floor of his office;

               e.      kept a chest of sex toys in his office closet;

               f.      verbally abused office staff, routinely yelling at them, calling them

                       incompetent and referring to them as “f*&cking idiots”; “stupid

                       b*&ches”; “f*&cking dodos”; “worthless pieces of sh*t”; “lying

                       b*&ches”; and “dumb motherf*&kers”;

               g.      openly talked about violent sexual fetishes; and

               h.      made fun of and harassed an employee based on her disability

                       (whether perceived or actual).

Despite complaints from employees and pleas and admonitions from Plaintiff (individually



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 5 of 19
       Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 6 of 19



and as Director of Human Resources), Defendant Evans refused to stop/alter his behaviour,

instead telling Plaintiff that he could do whatever the f*&k he wanted and that if an employee

did not like it, that employee could quit.

        17.     Increasingly, Plaintiff was also the target of Defendant Evans’ verbal assaults,

in which he routinely yelled, used profanity and questioned her competence (while at the

same time relying on her for the majority (excluding direct access to finances) of the day-to-

day business and legal operations of the Law Firm). Further, the Law Firm increasingly

failed/refused to pay Plaintiff Fulgham her wages in a timely manner, resulting in regular

NSF charges and an inability to meet her personal financial obligations. In addition, Plaintiff

discovered that while the Law Firm was withholding taxes from her check, the Law Firm was

not paying those taxes to the government. This caused Plaintiff and her family to be unable

to file their taxes.

        18.     At the beginning of December 2017, Plaintiff Fulgham was contacted with the

resume of a qualified paralegal and brought that candidate in for an interview. Plaintiff was

impressed with her presentation, as well as her qualifications and recommended that the

candidate be hired to fill the Law Firms need for a paralegal. Defendant Evans admonished

Plaintiff Fulgham for interviewing the paralegal (who happened to be African American) and

told her that he would never hire a black person, especially a black woman. Plaintiff

admonished Defendant Evans for his statement and reminded him that he could not

discriminate a candidate based on race. Defendant Evans told Plaintiff that he was in charge

and once again stated that he would never hire a black person, much less a black woman.



                                             COMPLAINT
                                       (Jury Trial Demanded)
        Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                        NORTHERN DIVISION

                                              Page 6 of 19
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 7 of 19



The exchange disturbed Plaintiff and caused her great anxiety and stress, making her

realize that the toxic work environment created by Defendants would never change.

Despite all of this, Plaintiff continued to be reluctant to leave her employment, both because

of her need for a job and her belief that her presence was the only remaining line of defense

between Defendant Evans’ abusive conduct and the other female employees.

       19.     In late December 2017, Plaintiff Fulgham paid Defendants (specifically,

Defendant Belinda Evans, as agent for the Law Firm Defendants) Two Thousand Three

Hundred and Sixty Four Dollars ($2,364.00) as prepayment for insurance premiums for the

minor, Plaintiff J.C.F., for February 2018 through July 2018. Rather than use those funds for

the dedicated purpose of securing health insurance under the ERISA Plan, all Defendants

used those funds for unrelated, personal matters and purchases. Further, in January 2018,

the Law Firm’s check for insurance premiums bounced for insufficient funds. The January

2018 payment would have paid coverage for February 2018.

       20.     Finally, on January 14, 2018, Defendants constructively terminated her

husband, Jason Fulgham, who worked for the Defendants as a paralegal. Jason Fulgham’s

State Court Complaint is attached hereto as Exhibit “2" and incorporated herein by

reference as-if set-forth herein in full in words and figures. This termination, in combination

with Defendants’ failure/refusal to pay Plaintiff Fulgham in full/in a timely manner, placed

Plaintiff Fulgham’s family in dire financial circumstances.

       21.     On January 22, 2018, Plaintiff Fulgham reached a breaking point and

attempted to discuss the matter with Defendant Evans. Despite the fact that Plaintiff Fulgham



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 7 of 19
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 8 of 19



effectively kept the office running (with little to no help from the Law Firm Defendants),

Defendant Evans told Plaintiff that she might get paid if she worked harder. This statement,

in addition to being belied by the facts, was a slap in the face calculated to cause Plaintiff

Fulgham great emotional distress. Plaintiff returned to her office to work only to be told later

that morning that she was no longer wanted at the office. Contrary to his statement to

Plaintiff Fulgham, Defendant Evans told the remaining office workers that Plaintiff Fulgham

had quit. In point of fact, Defendant Evans chose to terminate Plaintiff Fulgham rather than

listen to her admonitions that he stop his pattern of sexual harassment; verbal abuse;

financial irresponsibility; and racial discrimination.

       22.     After January 22, 2018, Defendants became a campaign of harassment against

Plaintiff. On February 6, 2018, Defendants terminated the health insurance for Plaintiff

Fulgham and Plaintiff J.C.F. Defendants then back-dated the termination of coverage for

January 31, 2018 and failed/refused to comply with “COBRA” healthcare continuation

requirements such that Plaintiff and her family were left without insurance.

       23.     Given the financial hardship placed on her family, Plaintiff Fulgham applied

for unemployment. Defendant Evans and Evans, PLLC opposed Plaintiff’s request for

unemployment benefits and used the unemployment process as a vehicle by which to

defame Plaintiff, disclosing private medical information, irrelevant to any claims for

unemployment, in an attempt to embarrass Plaintiff and dissuade her from collecting the

unemployment benefits to which she was and is entitled. In addition, Defendant Evans used

the unemployment process to falsely accuse Plaintiff of theft/embezzlement, mental illness



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 8 of 19
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 9 of 19



and intentional interference with his business. All of these statements were false; none were

subject to any privilege (qualified or otherwise); and all were made (with knowledge of their

lack of privilege and/or falsity) for the express purpose of harassing and causing Plaintiff to

experience mental and emotional distress and financial ruin.

       24.     In addition, Defendants began an intentional campaign of defaming Plaintiff,

stating (to judges and other members of the legal community and the public at large) that

Plaintiff was a mentally ill drug addict who sabotaged Defendants’ business by working with

other attorneys (and/or other jobs) to steal cases and/or embezzled/converted business

funds/assets for her own use and benefit. This campaign has been vicious and unrelenting

and extend(ed)(s) beyond mere insults, indignities, threats, annoyances, petty oppressions

and other trivialities and would cause an average member of the community to arouse as a

resentment against Defendants and lead them to exclaim that the conduct in question was/is

so outrageous in character and so extreme in degree, as to go beyond the bounds of all

decency, and to be regarded as atrocious and utterly intolerable in a civilized community.

                                                CLAIMS

                  CONVERSION/MISAPPROPRIATION OF ERISA
       and TAX FUNDS/BREACH OF COBRA CONTINUATION REQUIREMENTS

       25.     Plaintiff incorporates and reasserts the allegations of Paragraphs 1 through 24

of the Complaint.

       26.     At all times pertinent to the allegations of the Complaint, the Defendant Law

Firm had an employee benefits plan (as defined by ERISA) in effect through which its

employees, as “Participants” (as defined by ERISA), were provided health insurance (and

                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 9 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 10 of 19



the opportunity to secure health insurance for family members, i.e., plan “Beneficiaries” (as

defined by/within the scope of ERISA)). At all times pertinent to the allegations of the

Complaint, Plaintiff Fulgham was a Participant in; Plaintiff J.C.F was a beneficiary of; and the

Law Firm Defendants were Administrators of the Plan.

       27.     As plead supra, in late December 2017, Plaintiff Fulgham paid Defendants Two

Thousand Three Hundred and Sixty Four Dollars ($2,364.00) as prepayment for insurance

premiums for the minor, Plaintiff J.C.F., for February 2018 through July 2018. Rather than use

those funds for the dedicated purpose of securing health insurance under the ERISA Plan,

Defendants used those funds for unrelated, personal matters and purchases. All

failures/breaches under ERISA were a result of bad faith and attended by actual harm to

Plaintiffs as participants/beneficiaries.

       28.     Defendants wrongfully appropriated said monies (owned by Plaintiff Fulgham

and Plaintiff J.C.F.) for their own use and benefit. This misappropriation, amounting to

conversion, was purposeful and intended/calculated to deprive Plaintiffs of those monies.

       29.     As a direct and proximate result of this conversion, Plaintiff has

incurred/sustained damages to which she is entitled and for which she seeks compensation.

       30.     In addition/in the alternative, said conversion of premiums intended for the

purchase of insurance through an ERISA employee benefit plan constitutes a breach of

federal law, amounting to theft or embezzlement/diversion under 18 U.S.C. § 664, further

constituting a breach of fiduciary dut(y)(ies) under ERISA.

       31.     Further, at all times pertinent to the allegations of the Complaint, Defendants



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 10 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 11 of 19



had a history of tax, labor and wage evasion/violations with respect to their business and

employees. This conduct/(mis)(mal)(non)feasance includes, but is not limited to, a history of:

               a.      late-payment and/or non-payment of wages that resulted in Plaintiff

                       incurring late charges, NSF fees and other expenses proximately

                       caused by Defendants’ failure/refusal to pay Plaintiff’s wages timely

                       and in full;

               b.      late-payment and/or non-payment of insurance premiums that caused

                       disruption in Plaintiff’s health coverage, directly and proximately

                       resulting in out-of-pocket insurance and other expenses for Plaintiff;

                       and

               c.      withholding, yet failing to pay to the appropriate government entity,

                       both State and Federal taxes, prohibiting Plaintiff from timely filing

                       and resulting in double exposure/payment for/of taxes and other

                       related expenses.

All of this conduct was part of an intentional pattern and practice of conduct/fraud designed

to maximize Defendants’ financial gain at the expense/to the detriment of employees (the

monies of whom Defendants exercised dominion over/appropriated for their own

use/benefit) including, but not limited to, Plaintiffs. In addition/in the alternative, this

conduct was a result of an overall pattern of incompentence/negligence that resulted in

financial loss to Plaintiffs (including converted income, taxes and insurance premiums), as a

direct and proximate breach(es) of the dut(y)(ies) owed to Plaintiffs by Defendants.



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 11 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 12 of 19



       32.     In addition, after Plaintiff’s termination, Defendants wrongfully terminated

Plaintiff’s insurance; failed/refused to notify the employee insurance plan administrator of

said termination; and failed/refused to send (and then back-dated and mailed) required

COBRA information/documentation. All of this conduct resulted in Plaintiff being unable to

participate in COBRA coverage, leaving her family uninsured, directly and proximately

resulting in financial loss to and hardship on Plaintiff and her family. This conduct on the part

of Defendants (amounting to breach of contract, conversion and fraud) was part of a pattern

and practice of conduct calculated to punish Plaintiff for leaving Defendants’ employment.

In addition/in the alternative, this conduct was a result of an overall pattern of

incompetence/negligence that resulted in financial loss to and hardship on Plaintiff and his

family, as a direct and proximate breach(es) of the dut(y)(ies) owed to Plaintiff by

Defendants as set-forth herein.

       33.     Further, after termination, Defendants (despite their dut(y)(ies) to and

demand(s) from Plaintiff Fulgham) withheld wages earned by Plaintiff Fugham (in the

amount of One Thousand Seven Hundred and Forty Dollars ($1,740.00) for six (6) days work)

and unused vacation time (in the amount of Three Thousand Four Hundred Sixty One Dollars

and Sixty Cents ($3,462.00) for two (2) weeks and ten (10) days). Defendants’ conduct in

withholding these funds from Plaintiff was and is intentional and part of a concerted effort to

inflict financial harm and hardship on Plaintiff and her family. In addition/in the alternative,

this conduct was a result of an overall pattern of incompentence/negligence that resulted in

financial loss to and hardship on Plaintiff and her family, as a direct and proximate



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 12 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 13 of 19



breach(es) of the dut(y)(ies) owed to Plaintiff by Defendants.

       34.     In addition, Defendants owe Plaintiff Fulgham NSF fees in the amount of Six

Hundred and Forty Eight Dollars ($648.00).

                                           DEFAMATION

       35.     Plaintiff incorporates and reasserts the allegations of Paragraphs 1 through 34

of the Complaint.

       36.     Defendants began an intentional campaign of defaming Plaintiff, stating (to

judges and other members of the legal community and the public at large) that Plaintiff was a

mentally ill drug addict who sabotaged Defendants’ business by working with other

attorneys (and/or other jobs) to steal cases and/or embezzled/converted business

funds/assets for her own use and benefit.

       37.     These statements and communications/publications, both oral and written,

were a) clearly and unmistakably false, defamatory and unprivileged; b) clearly and

unmistakably directed at/of and concerning Plaintiff Fulgham; and c) as a proximate and

foreseeable result of Defendants’ publication (both oral and written) of false, defamatory

material, Plaintiff Fulgham’s reputation was damaged, and she suffered economic and non-

economic damages to be proven at trial. Consequently, Plaintiff is entitled to all damages

allowed under the law.

                       PUBLIC DISCLOSURE OF PRIVATE FACTS

       38.     Plaintiff incorporates and reasserts the allegations of Paragraphs 1 through 37

of the Complaint.



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 13 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 14 of 19



       39.     Defendants Evans and Evans, PLLC disclosed private information regarding

Plaintiff Fulgham that would be highly offensive to a reasonable person and was not of

legitimate public concern. Specifically, Defendants disclosed information regarding

Plaintiff’s privileged medical treatment for feminine issues.

       40.     Defendants made this disclosure knowing that it was not of legitimate public

concern and that it would be highly offensive and embarassing to a reasonable person.

Further, Defendants made this disclosure for the sole purpose of attempting to harass and

cause great emotional stress and embarassment to Plaintiff.

       41.     Defendants’s conduct proximately caused Plaintiff damages to which she is

entitled and for which she seeks compensation.

                                           FALSE LIGHT

       42.     Plaintiff incorporates and reasserts the allegations of Paragraphs 1 through 41

of the Complaint.

       43.     Defendants Evans and Evans, PLLC disclosed private information regarding

Plaintiff Fulgham that would be highly offensive to a reasonable person and was not of

legitimate public concern. Specifically, Defendants disclosed information regarding

Plaintiff’s privileged medical treatment for feminine issues, falsely and intentionally

misstating/misrepresenting those issues as “multiple abortions”.

       44.     Based on this, Defendants Evans and Evans, PLLC placed Plaintiff in a false

light or position in the eyes of the public that would be highly offensive to a reasonable

person (and in doing so either had knowledge (or acted in reckless disregard) as to the



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 14 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 15 of 19



falsity of the publicized matter), i.e., made Plaintiff appear other than as she is and gave her

unreasonable and highly objectionable publicity that attributed to her characteristics,

conduct or beliefs that are false and thus, placed her before the public in a false light

position.

       45.     Further, Defendants falsely stated, without privilege and with knowledge of its

falsity, that Plaintiff had undergone multiple abortions. Defendants made this disclosure for

the sole purpose of attempting to harass and cause great emotional distress and

embarrassment and ridicule to Plaintiff.

       46.     Defendants’s conduct proximately caused Plaintiff damages to which she is

entitled and for which she seeks compensation.

                      INTENTIONAL CONDUCT, INTENTIONAL
                 INFLICTION OF EMOTIONAL DISTRESS and OUTRAGE

       47.     Plaintiffs incorporate and reassert the allegations of Paragraphs 1 through 46

of the Complaint.

       48.     In the alternative, Defendants’ conduct as alleged in this Complaint including,

but not limited to, as set-forth supra was/were intentional and reckless; extend(ed)(s)

beyond mere insults, indignities, threats, annoyances, petty oppressions and other

trivialities; and would cause an average member of the community to arouse as a resentment

against Defendants and lead them to exclaim that the conduct in question was so outrageous

in character and so extreme in degree, as to go beyond the bounds of all decency, and to be

regarded as atrocious and utterly intolerable in a civilized community.

       49.     As a proximate and foreseeable result, Plaintiff experienced damage to

                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 15 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 16 of 19



reputation and great, extreme emotional distress and other economic damages to be proven

at a trial of this matter, for all of which Plaintiff seeks compensation in the form of all damages

available under State and Federal law.

       NEGLIGENCE/NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       50.     Plaintiffs incorporate and reassert the allegations of Paragraphs 1 through 49

of the Complaint.

       51.     The actions as alleged in the preceding paragraphs of the Complaint, supra,

were the result of negligence on the part of the Defendants, individually and as

owners/proprietors/agents/representatives/in furtherance of the business of the Law Firm

Defendants. That is, Defendants, at all times, owed Plaintiff Fulgham a duty to exercise

reasonable care including, but not limited to, in their business dealings with Plaintiff

Fulgham. However, Defendants breach said duty. As a proximate and foreseeable result of

Defendants’ negligent actions, Plaintiff Fulgham was damaged, resulting in emotional

distress and other economic (i.e., attorney’s fees and loss of wages) and non-economic

damages (including mental and emotional distress) to be proven in this litigation.

Consequently, Plaintiff Fulgham is entitled to and seeks an award of all damages allowed

under the law and supported by the evidence.

                                 PIERCING CORPORATE VEIL

       52.     Plaintiffs incorporate and reassert the allegations of Paragraphs 1 through 51

of the Complaint.

       53.     In addition/in the alternative, at all times pertinent to the allegations of the



                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 16 of 19
      Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 17 of 19



Complaint, Defendant Don Evans, PLLC failed to maintain a legal existence separate and

apart from that of its officers and shareholders, all of whom engaged in conduct and

evidenced a flagrant disregard of corporate formalities (including, but not limited to,

undercapitalization and failure to conduct required meeting and maintain required records).

Under the circumstances, Defendant Don Evans, PLLC’s corporate existence was a sham,

having been created for the sole purpose of attempting to insulate Defendants from personal

liability for their actions. Allowing Defendant Don Evans, PLLC and the individual Defendants

to maintain/reap the benefit of the corporate form would subvert the ends of justice and

frustrate the expectations of the parties.

                                              DAMAGES

        54.     Plaintiffs incorporate and reassert the allegations of Paragraphs 1 through 53

of the Complaint.

        55.     As a direct and proximate result of the Defendants, and each of their, actions

and conduct, Plaintiffs have suffered, and continue to suffer, substantial actual, economic and

compensatory damages, including but not limited to economic losses, such as attorney’s

fees incurred in bringing this action; severe emotional distress and mental anguish; anxiety;

worry; and other damages to be shown at the trial of this matter (including, but not limited

to, loss of wages, damage to reputation, etc.), for all of which Plaintiffs are entitled to be

compensated by these Defendants, jointly and severally, in an amount to be determined by

a Jury at the trial of this matter.

        56.     The actions of Defendants, and each of them, as set forth in the preceding



                                             COMPLAINT
                                       (Jury Trial Demanded)
        Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                        NORTHERN DIVISION

                                              Page 17 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 18 of 19



paragraphs, other than those specifically pled as and/or which otherwise constitute mere

negligence, were so outrageous and/or malicious as to shock the conscious of a reasonable

person; proximately caused Plaintiffs to suffer, and to continue to suffer, severe anxiety and

emotional distress; and was conduct Defendants knew, or should have known, would cause

Plaintiffs to suffer severe emotional distress. As a result of their outrageous conduct,

Defendants, and each of them, are liable to Plaintiffs for an amount of money sufficient to

compensate them for their severe emotional distress, as well as punitive damages in amount

sufficient to punish Defendants for their misconduct and deter Defendants, and others

similarly situated, from engaging in similar behavior in the future.

          57.     The conduct of the Defendants, and each of them, as referenced in the

preceding paragraphs, was done with actual malice and/or constituted actual fraud, making

the Defendants, and each of them, liable to Plaintiffs for punitive damages, under Miss. Code

Ann. § 11-1-65 and/or under the common law, in an amount to be determined by a Jury, but

in an amount sufficient to punish Defendants for their misconduct, and to deter these

Defendants, and others similarly situated, from engaging in such acts and conduct in the

future.

          58.     In addition/in the alternative, should the evidence so indicate that Defendants’

conduct fails to rise above the level of ordinary negligence, Plaintiffs seeks all damages

allowed under the law for said conduct.

                                      RESERVATION OF CLAIMS

          59.     Plaintiff incorporates and reasserts the allegations of Paragraphs 1 through 58



                                               COMPLAINT
                                         (Jury Trial Demanded)
          Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                          NORTHERN DIVISION

                                                Page 18 of 19
     Case 3:19-cv-00061-CWR-FKB Document 1 Filed 01/22/19 Page 19 of 19



Complaint.

       60.     As a result of Defendants’ conduct as outlined herein, Plaintiffs are without

knowledge or information sufficient to form a belief as to whether other claims and damages

may exist. However, contingent on the facts revealed by investigation and discovery,

Plaintiffs expressly reserve their right to raise any additional claims and assert any

additional grounds as may be appropriate.

       WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand a trial by

jury and judgment from and against Defendants, including John Does, jointly and severally

for actual, compensatory, consequential, incidental, extra-contractual and/or punitive

damages, as well as costs and attorney’s fees, and any other available relief in excess of the

Court’s jurisdictional minimum, exclusive of interest and costs. Plaintiffs also ask this Court

for any and all other relief it may deem appropriate under the circumstances.



                                        Respectfully submitted,

                                        ALISHA FULGHAM, INDIVIDUALLY and
                                        obo J.C.F., A MINOR

                               BY:           Timothy D. Moore
                                        Timothy D. Moore (MSB #10494)
                                        The Law Office of Timothy D. Moore, PLLC
                                        344 Hwy 51, 2nd Floor
                                        Ridgeland, MS 39157
                                        601.321.9629 TEL
                                        601.352.5353 FAX
                                        601.988.4590 CELL
                                        tmoore@tdmoorelaw.net




                                            COMPLAINT
                                      (Jury Trial Demanded)
       Alisha Fulgham, Individually and on behalf of J.C.F., A Minor adverse Don Evans,, et al.
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

                                             Page 19 of 19
